Exhibit 10.3 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this "Agreement") effective this 17th day of August 2009, by and between JOSEPH SCARPELLO ("Seller"), and CALBRIDGE CAPITAL LLC, "Buyer"), with respect to the following facts and circumstances: A.Seller has presented to Buyer a plan to sell all of his shares of stock in Sport Endurance, Inc. B.Seller desires to sell, and Buyers desire to purchase 21,000,000 shares of common stock of the not trading, non public, Nevada Corporation (the "Common Stock") at the purchase price and subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and the mutual agreements, representations and warranties set forth herein, each of the parties hereto hereby agrees as follows: 1. Purchase of Common Stock. 1.1Purchase.
